Title: From James Madison to John Francis Mercer, 23 October 1800
From: Madison, James
To: Mercer, John Francis


Dear Sir
Orange Court House Ocr. 23. 1800
In my last I requested the favor of you, to make your promised remittance for me, to our friend Col. Monroe, unless a more direct conveyance should offer. Having recd. no answer myself, nor understanding that he has heard from you on the subject, my situation obliges me to repeat to you, that my engagements plead most earnestly for your assistance. The truth is that since I wrote, some partnership obligations, which I had not anticipated, have resulted, on a settlement, in an amount greater than was estimated at the time I wrote to you. You will readily excuse therefore my again reminding you of the subject of our correspondence, and assuring you that your early attention to it is become more nesessary [sic] for me than ever. I do not exaggerate when I tell you that the whole of what I have a right to expect, will be short of my immediate & urgent wants. Besides demands on me, which it is mortifying to be unable to meet, a suit has actually been commenced agst. survivors of whom I am one, which might have been obviated by the fund in your hands. It is extremely painful, as I hope you will be sensible, to recur to this application, but it receives all the alleviation that can arise from a full confidence, that it will be viewed in the light in which truth & friendship ought to present it.

I congratulate you sincerely on the event of the elections in your State, more especially as I understand that the County for which you offered has contributed to its importance. We have not yet learnt the issue in either Pena. or N. Jersey. But as we are assured that Rho: Island will throw her vote into the republican scale, it seems hardly possible that a change in our cheif Magistracy can fail to be brought about. And as the strength will be equal to the object, it will be but a just, as well as adequate triumph for republicanism, to secure the secondary as well as the primary object of its choice. It is to be hoped the electors will every where be mindful of all the considerations which urge this duty; which requires the more to be attended to, as it cannot be doubted that efforts will be made to sever the associated candidates. It need not be observed how much mischief would ensue, in such an event, to the republican side, as well as exultation, to the opposite. Truly I am Dr. Sir Your friend & sert.
Js. Madison Jr
